 Case 3:18-cv-01245-B-BT Document 19 Filed 12/29/20                    Page 1 of 2 PageID 120



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SHANNON BUCK,                                      §
           Movant,                                 §
                                                   §
v.                                                 §    No. 3:18-cv-1245-B (BT)
                                                   §
UNITED STATES OF AMERICA,                          §
             Respondent.                           §



               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this case, and the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated November

20, 2020, the Court finds that the Findings and Recommendation of the Magistrate Judge are correct

and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted. Considering the record in this case, the Court

DENIES a certificate of appealability. The Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case in support of its

finding that the Movant has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would find

“it debatable whether the [motion] states a valid claim of the denial of a constitutional right” and

“debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000).
Case 3:18-cv-01245-B-BT Document 19 Filed 12/29/20    Page 2 of 2 PageID 121



    SO ORDERED this 29th day of December, 2020.




                                    _________________________________
                                    JANE J. BOYLE
                                    UNITED STATES DISTRICT JUDGE




                                      2
